FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 11/23/2020 canceling Claim 5 and amending Claim 1. Claims 1 – 4 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the natural gas stream pressure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 4 are rejected for the same reasons as base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6484490 B1 (Olsen) in view of Pub. No.: US 2015/0300336 A1 (Hernandez) and Pub. No. US 2015/0136043 A1 (Shaaban).
As to claim 1, Olsen teaches (fig. 1 below) a method of providing electric power (col. 7, ll. 30-37), the method comprising: 
releasing a natural gas stream to a turbine gas line (a natural gas stream (col. 4, l. 38) from a main gas line (just upstream of valve 3) is released to a turbine gas line (just downstream of valve 3)), the turbine gas line including one or more natural gas turbine generators (col. 4, l. 12); 
reducing the natural gas stream pressure (regulator 5 is a low pressure regulator using bypass (see annotation in fig. 1 below) to reduce pressure of natural gas; also orifice will decrease pressure; col 4, ll. 46-47; also see that US Patent 5850733 (Bosley) incorporated by reference into Olsen, col. 1 l. 31 of Olsen, explains that a pressure 
compressing the natural gas stream using a natural gas compressor (pump 9 compresses gas and is a “rotary screw compressor”; col. 4, ll. 49-57) so that for use by the one or more natural gas turbine generators (col. 4, l. 12); 
combusting (in combustion chamber 39) natural gas from the natural gas stream in the one or more natural gas turbine generators to generate the electric power (col. 7, ll. 30-37); and 
providing the electric power (col. 7, ll. 30-37), but does not explicitly teach providing the electric power to an electric motor to power hydraulic fracturing equipment; and the natural gas stream includes liquefied natural gas.

    PNG
    media_image1.png
    660
    922
    media_image1.png
    Greyscale
[AltContent: textbox (pressure regulator 5 uses bypass to reduce pressure )][AltContent: arrow]
Hernandez teaches an electric motor (par. [0013], bottom: “single electric motor 5”); a hydraulic fracturing pump 3 fluidly connected to a well 2 4 and powered by the electric motor 5, and gas turbine generator generating electric power for the electric 
Therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the current invention to modify Olsen with the teachings of Hernandez (i.e. to use the electrical power produced by Olsen’s gas turbine generator to electrically power an electric motor powering fracturing pump) for the purpose of providing economic power to facilitate oil and gas production with fracturing techniques capable of various locations such as public roads using a mobile platform (Hernandez par. [0003] and par. [0013] middle and bottom).
Shaaban teaches (fig. 1 below) a natural gas stream includes liquefied natural gas (it is cost effective to transport 12 liquefied natural gas LNG to an oil grid or fracturing site and then vaporize 18 the LNG forming compressed natural gas CNG to be output at line 38 for use in fracturing equipment FRAC FLEET; par. [0003], top).

    PNG
    media_image3.png
    615
    939
    media_image3.png
    Greyscale

.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view Hernandez and Shaaban, and further in view of Pub. No. US 20170159570 A1 (Bickert).
As to claim 2, Olsen in view Hernandez and Shaaban teach the current invention as claimed and discussed above.  Olsen further teaches an inlet strainer 4 in the natural gas stream; and  removing liquids from the natural gas stream (col. 4 l. 63 to col. 5, l. 1), but does not explicitly teach the inlet strainer removing particles from the natural gas stream.
Bickert further teaches a filter for removing particles (pars. [0030] and [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Olsen in view Hernandez and Shaaban with the teachings of Bickert (i.e., to remove particles from the natural gas stream via the strainer of Olsen) for the purpose of facilitating removing undesirable foreign matter from the natural gas stream that can damage turbine components and affect gas turbine efficiency (Bickert par. [0031]; Olsen col. 4, ll. 5-10).
As to claim 3, Olsen in view Hernandez, Shaaban and Bickert teach the current invention as claimed and discussed above.  Bickert further teaches heating the natural gas stream to prevent the natural gas stream from condensing (par. [0031], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Olsen in view Hernandez, Shaaban and Bickert with the further teachings of Bickert (i.e., to remove preheat the natural gas stream upstream of the Olsen pressure regulator as taught by Bickert) for the purpose of facilitating removing water content from the natural gas stream thus promoting efficient expansion of the gas (Bickert par. [0031]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Hernandez and Shaaban and further in view of Pub. No. US Pub. No.: US 2008/0095644 A1 (Mantei).
As to claim 4, Olsen in view Hernandez and Shaaban teach the current invention as claimed and discussed above, but do not explicitly teach the natural gas compressor 9 taught by Olsen is disposed on a mobile trailer.  
Mantei teaches a mobile compressor 132 is disposed on a compressor trailer 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Olsen in view Hernandez and Shaaban with the teachings of Mantei (i.e., to configure the compressor 9 taught by Olsen as a mobile compressor and dispose the mobile compressor on a compressor trailer, as taught by Mantei) for the purpose of improving cost effectiveness in reusing natural gas .

Response to Arguments
Applicant's arguments received on 11/23/2020 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant states that “all of the subject matter of the claims is taught by the provisional application and the claims have an effective priority date of November 20, 2015” (Remarks p. 4).  In response examiner tried to verify applicant statement however a final disposition is not possible at this time because of the condition of the provisional drawings for example and because a final disposition is not necessary at this time because none of the cited references under 35 USC 103 in this office action are disqualified by an effective filing date of 11/20/2015.  For example see elected embodiment of figure 8 below of application 62258055 that appears almost unreadable although par. [0033] of the provisional specification discusses figure 8.
The Karim NPL reference cited in the claim 5 analysis of the non-final office action mailed on 05/22/2020 that would have been potentially disqualified by an effective filing date of 11/20/2015 has been replaced by prior art reference Pub. No. US 2015/0136043 A1 (Shaaban) with a publication date of 05/21/2015 and therefore Shaaban can be used as valid prior art under 35 USC 103 when considering an 

    PNG
    media_image4.png
    433
    1037
    media_image4.png
    Greyscale

	
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including:
NPL Albone teaches 1) mobile natural gas compressor on trailer; and 2) it is typical to use first and second trailers at natural gas utilization facilities; and
US Patent 6626646 B2 (Rajewski) teaches natural gas filtration unit 24, separator 30 and pressure regulators 46 48 on mobile platform 10; and 
Pub. No.: US 2009/0200035 A1 (Bjerkreim) teaches (pars. [0039] and [0086]) an inlet sand trap for removing particulates from a natural gas stream.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741